SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Hedge Accounting Rio de Janeiro, July 10, 2013 – Petróleo Brasileiro S.A. – Petrobras announces that, as of mid-May 2013, it began applying the practice known as Hedge Accounting to its exports. This practice, which is regulated in Brazil by means of accounting pronouncement CPC38 – Financial Instruments: Recognition and Measurement , allows companies to reduce impacts to their periodic results caused by exchange rate changes, since that provided companies generate future cash flows in another country’s currency that equal and have opposite directions. For Petrobras, this mechanism initially encompasses approximately 70% of the total net debt exposed to changes in exchange rate, safeguarding approximately 20% of exports for a seven-year period. By applying Hedge Accounting, the gains or losses arising from debt in US dollars, caused by changes in the exchange rate, will only affect Petrobras’ results when exports take place. Until these exports take place, the referred changes will be accumulated in a stockholders’ equity account. The application of this practice allows Petrobras’ accounting results to be better aligned with its economic and operating reality. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 10, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
